UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1) WORLDWIDE ENERGY AND MANUFACTURING USA, INC. (f/k/a Tabatha III, Inc.) (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 98158R104 (CUSIP Number) Jimmy Wang 408 N. Canal Street Units A & B South San Francisco, California94080 (650) 794-9888 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May27, 2011 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) CUSIP No.98158R104
